IN THE SUPREME COURT OF THE STATE OF DELAWARE


G. BRIAN SINGER1,                            §
                                             §      No. 26, 2019
         Petitioner Below,                   §
         Appellant,                          §      Court Below—Family Court
                                             §      of the State of Delaware
         v.                                  §
                                             §      File No. CK06-02802
ANDREA KANE,                                 §      Petition No. 17-29210
                                             §
         Respondent Below,                   §
         Appellee.                           §

                               Submitted: August 14, 2019
                               Decided:   August 28, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                            ORDER

         This 28th day of August, 2019, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Family

Court should be affirmed on the basis of and for the reasons stated in its December

29, 2018 order.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                                    BY THE COURT:

                                                    /s/ Collins J. Seitz, Jr.
                                                             Justice

1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).